DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the allowance action on the merits of Application No. 16/893,082 filed on 06/04/2020. Amendment filed on 03/29/2022 has been acknowledged. Claims 1-7, 21-26, and 28-31 are currently pending and have been considered below. Claims 8-20 and 27 have been cancelled by the applicant. Claims 3-5, 7, 21-25, and 28-29 have been withdrawn as being drawn to nonelected species.

Election/Restrictions
Claims 1, 2, 6, 26 and 30-31 are allowable. Claims 3-5, 7, 21-25, and 28-29, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups 1 through group 2, as set forth in the Office action mailed on 12/03/2020 and 8/17/2021, is hereby withdrawn and claims 3-5, 7, 21-25, and 28-29 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Remarks and Response
Applicant's arguments filed March 29, 2022 have been fully considered and they are fully persuasive. The grounds of claim rejection and objections were reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 03/29/2022, page. 1-5)

                                                   Allowable Subject Matter
Claims 1-7, 21-26, and 28-31 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, 26 and 30, the prior art does not disclose or render obvious an elastic coupling to permit rotation of an input of the multi-speed gearbox to rotationally align the first clutch with the first driving stage while the second clutch is engaged with the second driving stage and without rotating the second driving stage, in combination with the other elements required by the claim.
For example, prior art of record Dietmar et al. (EP 2163791 A1) discloses a vehicle drivetrain (fig. 1) for achieving a bistable locking parking brake function (see para 12), comprising:
 a multi-speed gearbox (e.g. 15) comprising: 
a plurality of driving stages (e.g. 17, 19, see para 13); 
an actuator (e.g. 21) to activate a first driving stage (17) of the plurality of driving stages of the multi-speed gearbox;   
a first clutch (25) to engage only the first driving stage via the actuator; and 
a second clutch (27) to engage only a second driving stage, 
wherein the actuator can activate the first driving stage concurrently (see para 13) with a second driving stage (19).
Dietmar fails to disclose an elastic coupling to permit rotation of an input of the multi-speed gearbox to rotationally align the first clutch with the first driving stage while the second clutch is engaged with the second driving stage and without rotating the second driving stage. 
Kontopoulos et al. (US 20210239188 A1) discloses a dual mass dog collar (fig. 1-4) for a power transmission wherein  an elastic coupler (e.g. 70, 80) and a sliding clutch (1, see para 30) comprising: a toothed selector ring (e.g. 60a, 60b) coupled to the elastic coupler (via 40, see para 10) that allows for limited  rotation (see para 155) of an input of the multi-speed gearbox to rotationally align the sliding clutch with the first driving stage while the second clutch is engaged with the second driving stage and without rotating the second driving stage so that a smoother shifting by absorbing the impact on the components during shifting process and torque proof engagement can be achieved. (see para 5, 14)
Further, it would not have been obvious to have both modified Dietmar to include an elastic coupling, as this feature is best understood.
Claims 2-7, 21-25, 28-29, and 31 are allowable because they depend on claim 1 and 30, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA PERVIN/Examiner, Art Unit 3655

/TIMOTHY HANNON/Primary Examiner, Art Unit 3659